Per Curiam.

The conflicting assertions in the affidavits submitted by the parties on the motion on the question of service should not have been resolved without a hearing. (Krantz v. Salvio, 283 App. Div. 965; Raynor v. Steinfield, 261 App. Div. 929; Gaines v. Bryant Park Bldg., 28 N. Y. S. 2d 215, motion for leave to appeal to the Appellate Division denied 263 App. Div. 876.)
The orders should be unanimously reversed and matter remitted to the Municipal Court for disposition after determining on oral proof whether tenant was served with process.
Concur — Hart, Di Giovanna and Brown, JJ.
Orders reversed, etc.